Citation Nr: 0714437	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  96-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a disc disability 
of the lumbar spine, to include as due to service-connected 
lumbosacral strain.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This appeal came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2002, a hearing was held before the undersigned, 
who is the Acting Veterans Law Judge making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7109(c).

This claim was previously before the Board and was most 
recently remanded in November 2005.


FINDINGS OF FACT

1.  A disc disability of the lumbar spine was not manifest in 
service and is unrelated to the veteran's active service.

2.  A disc disability is not shown to have been caused or 
aggravated by the service-connected chronic lumbosacral 
strain.

3.  For the period prior to October 5, 2000, the veteran's 
chronic lumbosacral strain was productive of pain, stiffness, 
and no more that moderate limitation of motion of the lumbar 
spine.

4.  For the period beginning October 5, 2000, the veteran's 
chronic lumbosacral strain is productive of pain, stiffness, 
and severe limitation of motion; functional flexion is 
limited to 20 degrees.
 

CONCLUSIONS OF LAW

1.  A disc disability of the lumbar spine was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A disc disability is not proximately due to or the result 
of service-connected chronic lumbosacral strain.  38 C.F.R. § 
3.310(a) (2006).

3.  For the period prior to October 5, 2000, the criteria for 
a rating in excess of 20 percent for chronic lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(2002).

4.  For the period beginning October 5, 2000, the criteria 
for a rating of 40 percent, and no higher, for chronic 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 
5293, 5294, 5295 (before and after September 23, 2002) and 
5237, 5242, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received prior 
to the enactment of the VCAA.  A letter dated in April 1999 
asked the veteran to provide any additional medical evidence 
of recent treatment for his back condition.  He was informed 
that he might also submit additional arguments in support of 
his appeal for a higher evaluation.

An April 2001 letter apprised the veteran of the actions 
taken by VA and told him that it was his responsibility to 
ensure that private medical records were secured.

A November 2002 letter indicated the evidence and information 
necessary to establish service connection.  It asked the 
veteran to identify evidence supportive of his claim.  

A May 2004 letter from the Appeals Management Center told the 
veteran that additional evidence would be developed.  He was 
asked to identify evidence demonstrating that a disc 
disability had existed since service, and apprised of the 
various types of evidence that could be submitted or 
identified.  The evidence of record was discussed.  The 
veteran was told how VA would assist him in obtaining 
evidence.  The evidence and information necessary to support 
claims for service connection and increased ratings was 
discussed.  

A December 2005 letter asked the veteran to identify evidence 
showing that disc disability of the lumbar spine had existed 
since service.  

The veteran was advised of the manner in which VA establishes 
disability evaluations and effective dates in August 2006.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran has been 
afforded the opportunity to testify before a Decision Review 
Officer and the undersigned Veterans Law Judge.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

Review of the veteran's service medical records indicates 
that in December 1975 he complained of problems with his back 
after lifting a jackhammer.  Physical examination revealed 
pinpoint tenderness localized along the spinal process in the 
T-6 region.  The impression was muscle strain of the mid-
back.  Light duty was ordered for one day.  In August 1976 
the veteran reported that his back went numb after sitting or 
standing for too long.  Light duty was prescribed for one 
week, and the veteran was advised to avoid prolonged sitting 
and standing, as well as strenuous work or exercise.  In 
October 1976 the veteran was noted to have 90 percent of 
active range of motion.  He was released to full duty.  

On discharge physical examination in March 1977, the veteran 
was neurologically normal.  His spine was also noted to be 
normal.  He denied recurrent back pain.  The examiner 
determined that the veteran was qualified for release from 
active duty and to perform all duties of his rate at sea and 
foreign shore.

On examination by a private physician in June 1980, the 
veteran endorsed intermittent aching of his low back, but 
denied that it was severe.  He reported that he was doing 
fairly well as far as his low back was concerned and denied 
radiation of pain into the lower extremity.  There was no 
motor or sensory loss and no abnormal reflex change in the 
lower extremities.  X-rays were normal with the exception of 
a slight list to the left.

Service connection for chronic lumbosacral strain was granted 
in June 1980.  A non-compensable disability rating was 
awarded.

In April 1995 the veteran filed a claim for an increased 
rating for his low back disability.  He stated that he had 
been off work since February 1995 because he reinjured his 
back at home.  

In December 1995 correspondence, the veteran's private 
physician reported that the veteran reinjured his low back 
while trying to lift a "chop saw" in February 1995.  A CAT 
scan revealed a right L4-5 disc protrusion.  The physician 
noted that the veteran's "current 100% disability is 
definitely related to [the] original injury while in the 
Navy."

VA outpatient treatment reports from February 1995 to October 
1997, include the veteran's complaints of back pain, a 
February 1995 computed tomography (CAT) scan that revealed a 
right sided disc bulge and protrusion at the L4-5, described 
as mild to moderate degree; L-5-S1 showed a minor central 
bulge with evidence of compromise descending right of L5 
nerve root.  At that time the veteran was able to walk 
normally, forward flexion was 90 degrees and extension was 20 
degrees, straight leg raising was 90 degrees bilaterally.  
Patrick's sign was negative.

During the veteran's January 1996 RO personal hearing 
testified that he had increased back pain in addition to 
difficulties with standing and walking.  He read a letter 
into the record dated November 1995, which described the 
initial cause of injury and the resulting impact on 
employment.  He then discussed letters from private 
physicians dated April 1995, November 1995 and December 1995.  
He reported having been injured twenty times or so, all 
related to his back disability.  He described how he had also 
experienced pain radiating down to his legs. 

A June 1996 VA neurologic examination revealed unremarkable 
EMG and nerve conduction studies.  During a neurologic 
examination later that month, the veteran complained of pain 
shooting down the lateral aspect of both legs below the 
knees, the medial aspect of the leg, and the entire foot.  He 
reported rectal spasms, and described the sensation of wire 
needles down the front of his thighs.  Physical examination 
was remarkably normal.  The veteran could bend forward 80 
degrees, and extend 30 degrees.  Straight leg raising was 90 
degrees bilaterally, knee jerks were 1+ and equal, and ankle 
jerks were trace and equal.  The examiner reviewed the 
February 1995 CAT scans of the low back, and noted that the 
L3-4, L4-5, and L5-S1 were unremarkable.  The diagnostic 
assessment was no evidence of herniated disc or pinched 
nerves.  The physician gave the veteran a clean bill of 
health from the standpoint of his low back with no 
limitations.

An August 1996 neurologic examination notes that the veteran 
experienced low back pain, and spasms to the rectal area, 
while working with concrete three days earlier.  He related 
that there were no symptoms to his legs, and no incontinence.  
After two or three days, he went back to his baseline low-
grade back pain.  The diagnostic assessment was lumbosacral 
strain with currently no evidence for radiculopathy.

A December 1996 record notes that the veteran experienced an 
increase in low back pain after cutting bushes and doing 
concrete work.  Objective findings revealed that the veteran 
could ambulate with assistance, but appeared very stiff.  He 
was unable to sit due to pain.  Acute lumbosacral strain was 
diagnosed.

A January 1997 physical therapy initial evaluation report 
notes veteran's complaints of multiple episodes of pain since 
the initial injury in 1975.  Lumbar mobility was limited in 
flexion/extension, and pain was experienced on right and left 
side bending.  The veteran was using a lumbar corset.  He 
reported that pain was debilitating and constant, and he was 
unable to sit.  The diagnostic impression was back pain with 
groin pain and foot pain.

The veteran underwent a January 1998 VA neurological 
examination, during which time the VA examiner included a 
review of medical records.  The veteran reported that since 
his original injury he had experienced low back pain with two 
to four flare ups per year during which he is on bed rest for 
five days.  He saw a chiropractor and then was able to return 
to work.  The examiner noted no splinter problems; normal 
electro-diagnostic studies and unremarkable lumbosacral spine 
CAT.  With respect to the veteran's complaints of pain 
related symptoms, the examiner noted the veteran reported 
pain daily increased with prolonged sitting and heavy 
lifting.  The pain was nonradiating, with no weakness, no 
numbness, and the ability to walk three to five miles and 
lift a twenty pound bag of rice, but more difficulty with 
heavier bags. No incontinence or erectile difficulty was 
noted.  Reported flare-ups included incidents during the 
spring of 1997 and in June 1997 while pruning.  The veteran's 
medication and treatment regimes were noted.  With respect to 
a functional assessment, the examiner indicated that the 
claimant's usual occupation was in construction and that he 
was unable to perform heavy lifting, climb ladders or use 
heavy tools due to pain.

Upon examination, back flexion was 90 degrees; left tilt was 
27 degrees and right at 30 degrees; extension was 20 degrees; 
rotation for to the right was 60 degrees and to the left 53 
degrees.  The examiner noted no spine pain on range of 
motion, but the veteran complained of stiffness.  With 
respect to the question of additional functional impairment 
due to flare ups, the examiner noted the veteran's report 
that during flare ups he was unable to move back in any 
direction without severe pain and he saw a chiropractor for 
improvement.  With regard to objective evidence of painful 
motion, the examiner described straight leg raising positive 
bilaterally at 60 degrees, with no weakness, no tenderness or 
spasms on examination.  There were no postural abnormalities 
and normal back palpation and visual inspection.  Relative to 
neurological findings, normal tone and strength was shown, 
with no atrophy.  Responses to sensory testing were 
inconsistent with dermatomal pattern, and there was 
dissociation between temperature and pinprick in lower 
extremities.  There were no fasciculations.  Gait was normal, 
with heel, toe tandem and coordination.  Distal pulses were 
also normal.  Reflexes were reported by a diagram showing 
two-plus reflexes at the elbows and knees, and one-plus 
reflexes at the ankles bilaterally.  Toes were downgoing.  
The examiner's diagnoses included chronic lumbosacral strain, 
with no evidence of radiculopathy or other nervous system 
abnormality related to the veteran's back problems.

The veteran was examined by a private physician, C.K.H.L., 
M.D., in September 1998.  The examiner reviewed the history 
of the veteran's back injury, including his current 
complaints stiffness and pain in the lower back, with 
occasional leg pain, bilaterally.  The veteran reported the 
back pain was much worse than the leg pain.  He indicated 
that he had good days and had experienced bad weeks.  The 
pain reportedly went down the front of both legs, usually 
down to the big and middle toes.  Occasionally the pain went 
down the back of the left leg.  The pain was worse with 
sitting; the veteran reported that he could sit for 40 
minutes.  He could stand and walk without difficulty.  The 
veteran reported working 20 to 24 hours per week as a therapy 
aide, mainly dealing with children.  He reported he could 
carry about 50 pounds at waist level, but avoided any 
bending.  He tried to walk or swim once a week, and did trail 
hiking.

Upon examination, gait was normal, as was heel and toe 
walking, with complaints of pain in the forefoot with walking 
on toes, but he was able to perform a full squat.  Lower 
extremities sensation was intact, with tenderness between the 
3rd and 4th interspace, between the metatarsal heads.  There 
was lower lumbar tenderness around L5-S1, and over the 
superior iliac spine.  Range of motion for the back included 
forward flexion 50 degrees, extension 20 degrees, lateral 
bending 20 degrees bilaterally, and rotation 25 degrees 
bilaterally.  Straight leg raising was 70 degrees 
bilaterally, with negative Patrick's maneuver.  Deep tendon 
reflexes were decreased, trace at knees and ankles 
bilaterally.  Thigh and calf circumferences were equal 
bilaterally.  Motor exam was intact.  The examiner also noted 
that X-rays taken from 1995 and February 1997 of the 
lumbosacral spine were unremarkable.  The diagnoses included 
chronic lower back pain with bilateral sensory radicular 
symptoms and documented disc protrusion on the right side of 
L4-5, with impingement on the right L5 nerve root.  A fair 
prognosis was indicated.  The examiner further noted that 
most of the veteran's symptoms were on the left side, and 
that his back pain was worse than his leg pain, and that he 
was not a surgical candidate.  The examiner recommended 
exercises, and then noted that most of the veteran's problems 
were due to severe inactivity and not directly related to the 
injuries he suffered in service.

The veteran submitted a November 1998 letter wherein he 
expressed difficulties with employment relative to his back 
disorder, and the resulting financial hardship he has 
endured.

A November 1998 VA neurology record notes the veteran's 
report of doing his exercises fairly regularly.  There was no 
spine tenderness, but there was tightness in the lumbosacral 
paraspinal.  Sitting straight leg raising was normal, though 
the veteran noticed some tightness in his back and posterior 
thigh area.  Sensation was satisfactory.  The provider noted 
that the veteran would be seen in six months to review him 
regarding lumbosacral radiculopathy/pain, posture, and 
exercises.  

A May 1999 VA neurology note indicates the veteran's report 
of walking daily.  He continued to report low back pain, at 
times shooting down his legs.  The veteran was able to get up 
on his heels and toes and do partial squats.  Deep tendon 
reflexes tended to be hypoactive but symmetrical.  Sitting 
straight leg raising was normal, with some pull at the 
posterior thigh areas.  There was no point tenderness over 
the spine; however, some paraspinal tightness was noted 
throughout.  The impression was lumbosacral strain with 
questionable radiculopathy.  

In a July 1999 letter, Dr. L. noted that he had examined the 
veteran in September 1998 for the purpose of a disability 
determination.  Dr. L. noted that he reviewed the veteran's 
claims folders.  He indicated the veteran had experienced 
multiple recurrences of lower back pain in service and also 
eight to ten incidents involving his low back after service.  
He noted that a formal worker's compensation injury was filed 
in September 1994, and that following the episode in 1994, 
the veteran noted low back pain with pain down his left leg.  
He indicated that subsequent CT scan revealed a L4-5 disc 
bulge with right-sided enlargement.  He noted that as the 
veteran's leg pain began after a September 1994 industrial 
injury, the disc pathology occurred around that time and was 
not directly related to the time spent in the service.  

In August 2000, a VA physician acknowledged that the 
veteran's was a very complex problem because the 
radiculopathic problem was very intermittent.  He noted that 
the veteran had not exhibited true radicular signs on most 
examinations, and also noted that several examiners had noted 
inconsistencies particularly in sensory examinations.  He 
indicated that the veteran had not lost function on a 
consistent basis at any time.  He stated that pain radiating 
down the front and sides of the legs with rare involvement of 
the sciatic nerve distribution would suggest against a true 
organic involvement of the area between L4 and S1.  He noted 
that the distribution described by the veteran might occur 
with strain of musculature and would not require actual disc 
pathology.  He stated that the veteran's low back injury in 
service, characterized as lumbosacral strain would predispose 
him to recurrent lumbosacral strain symptomatology.  He 
pointed out that the veteran had experienced multiple back 
injuries since service.  He opined that the veteran did not 
have a significant disc herniation secondary to the injury 
during service.  He indicated that a radicular problem had 
not been proved, and that if the veteran did  have a 
radicular problem, he did not believe that it was related to 
service.  Rather, he opined that it was more likely related 
to the injuries that had occurred since the veteran left 
active duty.  He specifically indicated that he would 
separate the lumbosacral strain and the alleged disc 
herniation and radiculopathy, with the latter being unrelated 
to the service-connected injury.  

The veteran was examined by C.S., M.D. on October 5, 2000.  
Dr. S. noted that the veteran's initial injury was in 1975 
and that the veteran had experienced various injuries to his 
back since that time.  On physical examination there was no 
evidence of palpable spasm throughout the lumbar spine.  
There was no tenderness to palpation in the paralumbar 
musculature bilaterally.  There was a moderate pain response 
to pressure on the L4-5 spinous processes.  Neurologically, 
straight leg raising was negative bilaterally.  There was no 
atrophy of the buttocks, thighs, or calves.  Reflexes at the 
knees and ankles were equivocal bilaterally, and there were 
no pathologic reflexes.  Sensation to pinprick and light 
touch was normal and equal bilaterally throughout the lower 
extremities.  Range of motion testing produced 20 degrees of 
flexion, 5 degrees of extension, and 10 degrees of lateral 
flexion bilaterally.  The impression was lumbar degenerative 
joint disease and lumbar segmental dysfunction.  Dr. S. 
concluded that the veteran's prognosis was fair.

A November 2000 Social Security Administration (SSA) 
disability determination indicates that the veteran was 
deemed disabled due to depressive disorder not otherwise 
specified.  Back strain was indicated as a secondary 
diagnosis.  SSA determined that the veteran had been disabled 
since March 2000.

A December 2000 report from Dr. S. notes that the veteran had 
experienced pain since 1995 when he bent over to cut a piece 
of metal.  He noted that a recent MRI did not reveal any 
occult pathology and was in fact read as normal.  The veteran 
reported pain at a level of four on a scale from one to ten.  
He related that the pain was worsened with bending, pushing, 
pulling, or digging weeds in his garden.  He also reported 
pain that radiated to his bilateral lower extremities, and 
numbness in his legs with prolonged sitting.  Examination of 
the spine normal thoracic kyphosis and lumbar lordosis.  
There were palpable spasms over the bilateral paraspinal 
lumbar regions with hypertonicity.  Palpation over L4-5 
produced a moderate pain response.  Pulses in the lower 
extremities were 2+ and symmetrical.  Fabere test was 
negative.  Straight leg raising was negative bilaterally.  
Reflexes at the knees and ankles were 1+ and symmetrical.  No 
atrophy was noted of the buttocks, thighs or calves.  
Sensation to pinprick and light touch was normal and equal 
bilaterally throughout the lower extremities.  Range of 
motion testing of the lumbar spine revealed flexion to 30 
degrees, extension to 10 degrees, and lateral flexion to 10 
degrees bilaterally, with reproduction of mid-line back pain.  
The impression was lumbar segmental dysfunction with 
discogenic symptomatology.  

A March 2001 VA treatment record notes that an MRI dated in 
April 2000 revealed a disc protrusion at L2-3 and L4-5.  
Objectively, lumbosacral pain was noted.  The assessment was 
low back pain, muscle spasm, and lumbar disc protrusion.  The 
provider indicated that the onset of the veteran's lumbar 
disc disease was somewhat confusing.  He noted that the 
veteran had been injured in 1975 while in the Marines, but 
reiterated that the time of onset of the disc disease was 
unknown.

April 2001 records from Dr. S. indicate lumbar segmental 
dysfunction with discogenic symptomatology; annular disc 
bulge L2-3, L4-5 status post trans-epi injection. Dr. S. 
prescribed two to three weeks of physical therapy.

A July 2001 VA treatment note indicates an assessment of 
lumbosacral strain with no radiculopathy noted.  The provider 
indicated that the veteran's symptoms were an acute 
exacerbation of a chronic low back problem.  He explained to 
the veteran that his was a chronic problem and that he needed 
to get into a regular low back strengthening program to 
prevent additional exacerbation.

In March 2002 the veteran reported that he had injured his 
back over the weekend laying fence wire.  Objectively, 
flexion and extension were both to 30 degrees.  There was no 
deformity or midline spasm.  Straight leg raising was 
equivocal, left greater than right.  Neurologically, motor 
strength was 5-/5 in the bilateral lower extremities.  
Sensory was within normal limits to light touch.  The 
assessment was chronic low back pain.  The veteran was 
advised to avoid heavy lifting.  Medications were prescribed.  

At his December 2002 hearing before the undersigned, the 
veteran recalled the original injury to  his back in service.  
He indicated that he had worked with autistic children for 
tree years, and that the job required physical activity.  He 
stated that he had problems if he did work that required him 
to bend over too much.  He related that he took muscle 
relaxants and anti-inflammatories when he needed them.  He 
denied that any of his physicians had indicated that his 
current disc problem was related to the injury in service.

On VA examination in May 2004, the history of the veteran's 
back pain was reviewed.  The veteran reported that when he 
sat, he had to constantly change positions.  He indicated 
that he had no problems with walking and standing.  He stated 
that he could no longer fish because of the strain it caused 
on his back.  He reported that he took Naprosyn at least six 
times per month.  Objectively, forward flexion was to 70 
degrees, extension to 10 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 45 degrees bilaterally.  
There was no  increase in pain with repetition.  The 
veteran's gait was normal.  There was no scoliosis or 
ankylosis.  The assessment was lumbar back strain due to 
overuse and spasms with good range of motion.  The veteran 
stated that he was having a good day, and that he could be 
totally debilitated on a bad day.  X-rays revealed  mild 
localized degenerative joint disease.  There was no ankylosis 
and no disc space narrowing or vertebral body compression.  

Analysis

	Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection for a disc 
disability of the lumbar spine is not warranted on either a 
direct or secondary basis.

With respect to service connection on a direct basis, the 
evidence establishes a diagnosis of disc injury to the 
veteran's low back after he sustained an injury in February 
1995.  In December 1995, the veteran's physician concluded 
that the veteran's disability was related to the original 
injury.  However, the evidence demonstrates that prior to 
1995, the veteran was doing fairly well with regard to the 
low back disability.  On examination in June 1980,  he denied 
radiation of pain into the lower extremities, and there was 
no motor or sensory loss.  In September 1998, a private 
physician opined that the veteran's problems were due to 
severe inactivity and not directly related to his in-service 
injuries.  The Board additionally notes that in July 1999, 
Dr. L. concluded that the veteran's disc pathology occurred 
after a 1994 industrial injury and was not directly related 
to the veteran's service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The evidence in support of direct service connection for a 
disc disability includes the December 1995 physician's 
statement.  The basis of the December 1995 statement by the 
physician is unclear.  The supportive evidence also includes 
the veteran's assertions; however, he is a layperson and is 
not competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board finds that this evidence is also 
unsupported by contemporaneous records, and is in conflict 
with post service treatment records which do not reflect a 
diagnosis of a disc disability until 1995, many years after 
the veteran's separation from service.  Moreover, there are 
opinions by physicians who reviewed the veteran's records, 
which indicate that a disc disability is not related to the 
veteran's active service.

In summary, the Board concludes that the probative evidence 
does not demonstrate  a disc disability during service.  
Rather, there is no competent evidence linking the remote 
post-service diagnosis to service.  As noted above, service 
connection is granted for disability resulting from in-
service disease or injury.  The preponderance of the evidence 
is against the claim and the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

Regarding the issue of service connection on a secondary 
basis, the Board notes that a VA physician reviewed the 
veteran's records in August 2000 and opined that the veteran 
did not  have disc herniation secondary to the injury during 
service.  Rather, he concluded that any radicular problem was 
related to the injuries the veteran had suffered since he 
left active duty.  The Board finds that such evidence is far 
more probative than the veteran's statements advanced in 
support of his claim.  In this regard, the Board notes that 
the veteran, as a layperson, is not competent to render an 
opinion concerning questions of medical causation.  See 
Espiritu, supra.  In sum, the preponderance of the evidence 
establishes that the veteran's disc disability is unrelated 
to a service-connected disease or injury.  Accordingly, his 
claim of entitlement to service connection must also be 
denied on a secondary basis.

	Increased Rating for Lumbosacral Strain 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The record reflects that upon examination on October 5, 2000, 
the veteran had flexion of the lumbar spine to 20 degrees, 
extension to 5 degrees, and lateral flexion to 10 degrees.  
In December 2000, the veteran had flexion to 30 degrees, 
extension to 10 degrees, and lateral flexion to 10 degrees 
bilaterally.  Such findings support an evaluation of 40 
percent, which requires severe limitation of motion under the 
former diagnostic criteria and forward flexion of the 
thoracolumbar spine 30 degrees or less under the new 
criteria.  

A 40 percent rating is the maximum rating for loss of range 
of motion of the lumbar spine under the "old" and "new" 
rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  A 40 percent rating is also the maximum 
schedular rating for chronic lumbosacral strain under the 
"old" Diagnostic Code 5295.  Therefore, the only means by 
which a higher rating could be assigned would be by 
establishing the presence of ankylosis or pronounced 
intervertebral disc syndrome.  The evidence demonstrates that 
the veteran's lumbar spine is not ankylosed.  Moreover, the 
Board has determined that the veteran's disc disability is 
not related to service or the service-connected lumbosacral 
strain.  Accordingly, an evaluation exceeding 40 percent is 
not warranted on the basis of either ankylosis or 
intervertebral disc syndrome.

For the period prior to October 5, 2000, the Board concludes 
that the currently assigned 20 percent evaluation is 
appropriate.  Such an evaluation contemplates moderate 
limitation of motion of the lumbar spine or muscle spasm on 
extreme forward bending and loss of lateral motion in a 
standing position.  The evidence pertaining to this period 
demonstrates that flexion, at worst, was measured at 50 
degrees in September 1998.  That finding demonstrates no more 
than moderate limitation of motion of the lumbar spine.  The 
evidence for this period also fails to establish severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  As noted above, an 
evaluation under the criteria for intervertebral disc 
syndrome is not for application.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of limitation of motion or 
ankylosis required for higher evaluations for either period 
in question.  Accordingly, the veteran's lumbosacral strain 
is appropriately evaluated as 20 percent disabling prior to 
October 5, 2000, and as 40 percent disabling thereafter.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the veteran has not required frequent 
hospitalization for his chronic lumbosacral strain, and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the evaluation 
assigned for the disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a disc disability of 
the lumbar spine is denied.

For the period prior to October 5, 2000, entitlement to an 
evaluation in excess of 20 percent for chronic lumbosacral 
strain is denied.

For the period from October 5, 2000, entitlement to an 
evaluation of 40 percent for chronic lumbosacral strain is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


